Porter, J.
(dissenting) : I do not believe the authorities cited in the opinion support the decision. An examination of the facts upon which those cases turned will show that the writing was in most cases a mere memorandum, which on its face required explanation. The decision in the present case goes further than any this court has ever made, and permits oral evidence to add to, modify and contradict the terms of a written instrument by showing the intention of the parties to have been different from what is expressed in the writing. It is directly opposed to the following Kansas cases, and others: Miller v. Edgerton, 38 Kan. 36, 15 Pac. 894; Ehrsam v. Brown, 64 Kan. 466, 67 Pac. 867; Rose v. Lanyon, 68 Kan. 126, 74 Pac. 625.
The answer specifically alleged that “It was understood and agreed to by both plaintiff and defendant that the plans and specifications would not be approved by defendant until a contract was let for the construction of a building under the plans, to be furnished by the plaintiff, costing not more than ten thousand dollars.” The first paragraph of the syllabus in the opin*150ion states that the admission of evidence showing what the cost of the building was to be was not error. Conceding that to be true, the decision goes further, and holds that it was not error to admit oral evidence showing the agreement set up in the answer. There is no ambiguity whatever in this contract in connection with the word “approved.” The decisions cited in the opinion only go' to the extent of saying that where a contract is on its face ambiguous and uncertain, oral evidence may be introduced in explanation of the ambiguous and uncertain terms.
I am authorized to say that Justice West concurs in this dissent.